Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 1 of 26


                                                                                                                [,~                                     D
                                CIVIL DISTRICT COiJRT FOR THE PARISH OF 0121 EAN                                                       1
                                                                                                                            CLERKS OFFICE
                                                        STATE OF LOUISIANA                                               CIVIL DISTRICT COURT


               ~o.~q~~~°~5                                                                                    ~z~zSroN
                                               ERIC LASSAIR, PATRICIA I.~ASSAIR
                                                AND TELEJACKS & TI3INGS, INC.                                                  (+~~-At-~o~
                                                                                                                               ~3

                                                                   VERSUS
                                                                              CNC
                                                                                -L~~C'YF;ICH.a.RC; P~fi~,POLEnp,i
                            CITY OF NEW ORLEANS AND ARS`AT.~'i'JTIR~l~Ii~DXc~IO~S~~~C
                                                                             ~~.~J~= CC~.rI(_f:iiIJ'h,.T; Fsl_IIL[~14`a,:5
                FZL~n:                                                       ~'.:~'! LO:r'~=iLa..:i~,J~~aI 1E - F:rEnP~,S ~Ai:,
                                                                              to e'~~U a ~;II~~i~TY~'~~.ERK
                                                                             ~rn.t_ ~~r~~ _ r~~.r.n                               '

                                                                                                         ~'n,t
                                PE~'ITION FOR DAMAGES and D,EIVZ~,~~lY~~~`pR .T[J~2,'S~~'I',~2~~A~ ~~"'"
                                                                             ~_3_~li~f                 ~J i:13 C~:j~~

                                                                             fi:=,ai_=ter              C:C~~: C:a_h ~:~~_~i=_ter 1

                        NOW INTO COURT, come Plaintiffs ~12~i7=TyA~~AIi2, PATI2ICI~1~-_~It,A~SA.TR

                AND TEL~JACKS&'THINGS, INC, who brin~~h~~~~or~action ~g                                     ,st;~e~ndants CITY
                                                                             F d ~ ,3 flri: [:a_ ~~    ~';II III
                OF NEW ORLEANS ["City"] and ARS ALEUTi~2E~ED~AiT'ION,hI,i~C;~ ["ARS"] seeking

                damages for bodily injury, emotional distress, and s~ti~iiia~~'am'a~g~~~±c~ardiri~ property value, for

                the following reasons, to-wit:

                                                                PLAINT~I+-I4'S                                                            —
                                                                             Ifem                               Gharg~i!    Fain      Bai
                                                                        1. F`etitir~r~tr~rC~acna~a~=              `~~l.~p ra4~},~p ~i,;it.ii~_i


                        Plaintiff ERIC LASSAIR is a person of th~'1i~IF~~c~o~'=i'iiajority domic l'~c~'xn the'i~a3~i~h ~''-' '-"-'
                                                                             Buifdin~aP~.irn:IF~e                       :~^`,iiii i ~~:~~iu :~O~~i_~

                of Orleans, State of Louisiana. I-~e is a former resid~ii~'t3~ atCfi~i~3`P`o`~m neighboi~'I~b'dc~-goc~t~~1'~~~i ~''~ r"~
                                                                             ~f:=~f:                                :fi:Fi .flfl i :},i;_F 1 11_I :nlj .ljli

                                                                                                                                                  :~i~,~~ui
                close proximity to Lowerline, Street and Edinburg Sfi$e~1n-lt1~`~'v'~rleans, Lo~u~~ai4'a'. ~e'-Is' '-"-'
                                                                  ~~un;
                currently a business owner of TELEJACKS & TH~I'~~'~'`Tl~~;whic~i is toated~-a~ 7$`110"~~~ ~~~ ~°-~
                                                                              _.zing ~e~

                Edinburg Street, New Orleans, Louisiana.

                                                                        2.

                         Plaintiff PATRTCIA LASSAIR is a person of the full age of majority domiciled in the

                Parish of Orleans, State of Louisiana. She is the owner and resident of 7715 Coolidge Court in

                New Orleans, Louisiana.
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 2 of 26



                                                           n~~~NVAN~s
                                                                   3.

                       Defendant CT'I'Y OF NrW ORLEANS is a municipality czeated and authorized to be

               sued and to sue under the Constitution of the State of Louisiana.



                       Defendant ARS ALEUT I2EMF,DIATION, LLC is a foreign corporation doni•iciled in

                Anchorage, Arkansas, and having a business office Located at 3867 Plaza Tower Drive in Baton

                Rouge, Louisiana, with the capacity to sued and be sued.

                                                  JiJRISDTCTION AND VENTJE

                                                                   J.




                        This Honorable Court has jurisdiction over Defendants, each of which committed tortious

                acts and/or omissions in Orleans Parish, Louisiana.

                                                                   6.

                        Venue is proper in this judicial district pursuant to Articles 74 and 5~3 because:

                Defendants engaged in wrongful conduct in and damages were sustained within tkus judicial

                district. In addition, alI Plaintiffs are residents and citizens of the State of Louisiana and

                domiciled in Orleans Parish.

                                                               CLAIMS



                        Plaintiffs are current or former resident, home owners and/or business owners living

                and/oz working within tlu•ee blocks of the former warehouse where the Thompson-Haywood

                Chemical Company once stood1, and an O'Reilly Auto Parts store now sits at 7600 Earhart

                Boulevard in New Orleans, Louisiana. The building, that has been converted into an O'Reilly

                Auto Parts, was formerly a warehouse owned by Harcros. Between 1941 uni:il 1977, the property

                was operated as a pesticide p1anY owned and operated by the Thompson-Haywood Chemical

                Company, a predecessor of defendant THAN. Beginning in 1977, the subject property was used

                as a warehouse storing industrial and dry cleaning chemicals and pesticides. In 1981, F:Iarcros

                purchased the subject property. In 1989, Harcros and T~-IAN, in conjunction with the Louisiana

                Department of ~nvironrnental Quality, began a remedial clean-up of the plant site. Aft r the




                1       The municipal address of Thompson-Haywood ChemScal Company was 7700 Earkia~t Blvd., New Orleans,
                Louisiana.                                                                                   ~
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 3 of 26



                clean-up, there were permanent laud-use restrictions and environmental restrictions regarding

                excavating the site.

                                                                                        8.
                                                                                                                                                      i
                         Upon information and belief, the Defendant CITY OF NEW ORLF;ANS was infozmed

                in 2013 of the presence of radioactive materials in the subsurface soil located at or near

                Lowerline, Street and Edinburg Streets in New Orleans, Louisiana. This discovery was made
                                                                                                       i
                while scanning foz• security threats in preparation of hosting the 2013 Superbowl in New Orleans,

                Louisiana.



                         Tlo~..:ro
                         .~        L,.~<.;,,.. .
                            oyi~....u.~~~~     1,......,lP.in~  ..frhA
                                                  ,.~..,.,..b., ... ~...., .,roo.~.~~a   nFha-~orrarn,e
                                                                           t,...~.........,.                    rarl;nart;vP
                                                                                             .............,,.., ...........,       matP,;alc
                                                                                                                            ~. ... ......,.         in tha
                                                                                                                                          ......... ... ......


                subsurface soil located at or near Lowerline, Street and Edinburg Sheets in New Orleans,

                Louisiana, the City took no action to warn and/or to protect Plaintiffs, other residents or other

                business owners of the presence of soil contamination, the risk of exposure to Radium-226 and

                radiation; the reasonable steps to take in an emergency when exposed; the health effects that are

                common to exposure; how a person can tell if they have been exposed; and short and/or long

                term health effects associated with exposure to Radium-226 and radiation. The discovery of a

                hazardous condition was secreted from the public.



                         Tn 2018, the Defendant City decided to remediate the presence of tuiderground material

                producing radiation below the road surface at the intersection of Lowerline Street and Coolidge

                Court.z The Defendant City quietly retained a maintenance contractor, Defendant ARS, in

                December 2018 to remove and dispose of what had been identified as hazardous material located

                beneath the surface of the Lowerline Street and Coolidge Court intersection.

                                                                                        11.

                         Once remediation efforts ensued, ,the Defendants City and ARS, and the Louisiana

                Department of Environmental Quality, discovered that the contamination area was larger than

                originally anticipated and would need to be addressed as part of a subsequent effort. Since that

                time, the Defendant City and the U.S. Environmental Protection Agency and the Louisiana

                Department of Environmental Quality have collaborated to develop a remediation plan to address



                z        While the origin of the radioactive material is unknown at this time, it is more likely than not, that the
                origins of the contamination are the remnants of the operations of a chemical plant on or near the property by
                Thompson-Haywood Chemical Company and its affiliates.
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 4 of 26



               the contamination area on Lowerline Street between Olive and Edinburgh streets. Furthermare,

               multiple scientists and experts were consulted regarding health risks for short and long term

               exposures, and the risk that the remediation would pose to human health.

                                                                                   12.

                           In advance of the commencement remediation work, on May 18, 2019, representatives

                from the City's Health Department and the Department of Public Works canvassed a five block

                radius of the location and placed reading materials entitled "Construction Notice" in mailboxes

                and on doors of residents and business owners. (Exhibit "A ", Construction Notice) The

                document is a far cry from a mundane notice regarding construction activity; instead, it notifies

                 ..: .7 ,...a.. ......i L..,,.:...,,..,. ,. ,. F«~1.,.. ~f:«,.t s  .. ~L...s „             «,.,1 ,.,.:i   ,. ,7 :...............7 :.. +1.,,
               1GJ1LLG11 LJ 0.11LL UUJ111GJJ V VV111:1) 1V1 lllV Vl:l~' L11JL L11i1G L110.L 1iV11ia1i11114L1.LL JVll ~N 0.J LL1JliV VCiALU 111 llll~



                3400 block of Lowerline Street near the intersection of Lowerline and Coolidge Streets. It

                advises them that on May 28, 2019, the U.S. EPA, Louisiana Department of Environmental

                Quality and City will begin removing radiation contaminated soil. It notifies them that the

                radiation has been there for "soiree time, and is being removed out of an abundance of caution."

                It advises them to expect mediation crews wearing "personal protective equipment including

                disposable coveralls and gloves during operations." It notifies them that radioactive materials

                will be placed in storage containers in their neighborhood. The "Conshuction Notice" was

                attached to a listing of "Frequently Asked Questions" regarding exposure to Radium-226 and

                radiation. (Exhibit "B ", Frequently Asked Questions)

                                                                                   13.

                          On Tuesday, May 28, 2019, excavation and remediation work began in the subject

               neighborhood. Crews have excavated the site wearing personal protective equipment including

               disposable coveralls and gloves necessary to Limit their exposure to toxins, while Plaintiffs and

               other residents, home owners and business owners have been exposed to contamination without

               protection. Underground materials have been excavated and placed in large containers on the

               site, just feet from the homes of Gert Town residents.

                                                                                   14.

                         Receipt of the "Construction Notice and Frequently Asked Questions" and remediation

               activities in the neighborhood was shocking, alarming and disttu•bing to residents, home owners

               and business owners in the subject neighborhood. It was also alarming to former residents, home

               owners and business owners in the subject neighborhood who saw televised and print media
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 5 of 26



                news stories regarding Radium-226 and radiation being underground for "some time," prior to

                discovery in 2013. What's more, it that the Defendant City had actual knowledge of the

                hazardous materials in 2013 and failed to warn residents of the hazardous ec>ndition of the soil,

                thereby exposing them to illness and death as a result of radiation contamination.

                                                                   15.

                       Despite assurances from representatives of the Defendants City, ARS, and governmental

                agencies, the residents and business owners in the subject area have been very alarmed) and have

                experienced emotional distress regarding their exposure to radioactive materials at the site.

                                                                   16.

                       Plaintiffs rnntanr3 that tlia rvmr r~iatinn has rancr~~~ them   AfIVPYOP   l~aalfh P~f ~+c and


                emotional distress because of the manner in which it was conducted by the Defendants City and

                ARS. They should have been relocated during remediation; given an opportunity to relocate;

                and/or provided with personal protective gear during the remediation process.

                                                                  17.

                       As a direct result of the Defendants acts and/or omissions, the Plaintiff have suffered and

                will continue to suffer:

                   a) Bodily injuries associated with exposure to Radium 226 and/or radiation;

                   b) Increased risk of adverse health effects associated with exposure to Radium 226 and/or

                       radiation;

                   c) Fear of contraction of disease as a result of exposure to Radium 226 and/or radiation;

                   d) Emotional distress and anxiety;

                   e) Diminution and/or decrease in property values from environmental stigma;

                   ~ Medical Monitoring; and

                   g) Other damages to be determined at trial.

                                                                    18.

                       Plaintiffs aver that, upon information and belief, there are former and current residents,

               home owners and business owners similarly situated to them and having conunon claims against

               the Defendants. Upon discovery, if this is the case, Plaintiffs are entitled to maintain this action

               as a class action pursuant to La. C.C.P. art. 591, with the following class definition:

                       "All former and current residents, home owners, and/or business owners of the Gert
                       Town neighborhood living and/or working within tlu~ee blocks of the former warehouse
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 6 of 26



                       where the Thompson-IIaywood Chemical Company once stood3, and an O'Reil;ly Auto
                       Parts store now sits at 7600 Earhart Boulevard in New Orleans, Louisiana, who~claim to
                       have suffered bodily injuries, emotional; distress, property devaluation, and other
                       damages associated with the presence of and/or remediation of Raditun-226 and radiation
                       in the soil at or near Lowerline, Street and Edinburg Streets in New Orleans, Louisiana."


                                                                  19.

                        If, upon discovery, this action is sought to be certified to proceed as a class action,

                Plaintiffs wzil prove that class members are in the thousands such that joinder is impracticable;

                there are questions of fact and law that are common to all class member; common issues

                predominate over individual issues; named plaintiffs will fairly and adequately protect the

                interests of the proposed class; their attorneys are experienced in the prosecution of class actions

                and will adequately represent the interests of the class; Plaintiffs and their counsel are aware of

                no conflicts of interests between them and similarly situated individuals. Plaintiffs have, or can

                acquire, adequate financial zesources to asstn~e that the interests of the potential class will not be

                harmed. Plaintiffs are knowledgeable concerning the subject matter of this action and will assist

                counsel in the prosecution of this litigation. And, prosecution of separate actions by individual

                plaintiffs rather than as a class as proposed would create significant risks of inconsistent or

                varying judgments.

                                                  DEMAN]) FOR JURY TRIAL

                                                                  20.

                        Plaintiffs hereby demand a trial by jury on all issues so triable.

                                                      PRAYER FOR RELIEF

                        WHEREFORE, Plaintiffs pray that, after all due proceedings are had, this action be

                ordered to go forward as a class action as petitioned for herein, fliere be judgment in favor of

                Plaintiffs and against Defendants for all relief to which they are Legally entitled with judicial

                interests, cost and attorney's fees, from the date of judicial demand.




                                                                                                           i
                3       The municipal address of Thompson-Haywood Chemical Company was 7700 Earhart Blvd., New Orleans,
                Louisiana.
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 7 of 26



                                                     RrSPECTFULLY SUI3MI'TTED I3Y:




                                                     Suzette . Bagneris (LSBA No. 241)
                                                     smile A. Bagneris, III (LSBA No. 22240)
                                                     THE BAGNERIS FIRM, LLC
                                                     2714 Canal Street, Suite 403
                                                     New Orleans, Louisiana 70119
                                                     Telephone: (504) 810-3995
                                                     Email: sbagneris@bagnerisla~nn.coni

                                                     Madro Banderies (LSBA No. 25339)
                                                     Post Office Box 56458
                                                     New Orleans, Louisiana 70156
                                                     Telephone: (504) 552-9040
                                                     ra~~,,,,;i~• r5na~ ~~a_n~Qa
                                                     Email: madro@bandarieslaw.com

                                                     Steven J. Rando (LSBA No. 23265)
                                                     3530 Canal Street
                                                     New Orleans, Louisiana 70119
                                                     Telephone: (504) 486-7122
                                                     Facsimile: (504) 486-7102
                                                     Email: Steve randolaw.cotn



               PLEASE SERVE:

               CITY OF NEW ORLEANS
               Through New Orleans City Attorney
               Sunni J. LeBeouf
               City of New Orleans
               Law Department
               1300 Perdido Street, 5`h Floor — Room E503
               New Orleans, Louisiana 70112

               ARS ALEUT REMEDIATION, LLC
               Through its registered agent for service of process:                            '
               CORPORATION SERVICE COMPANY
               320 Somerulos Street
               Baton Rouge, Louisiana 70802
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 8 of 26
                                                                              ~i"~l' ~9d 7+~~Viu ~3~29~~i~S~~
                                              . ., ..   ~ r    r   rr            F Ye     7~    ~•,    ~      ~     v

                                   °Y~~f~€3V~f0'€66~a.~~~4.ti (7~V ~f'y             sr41 ~'k~~~PE>~ .+~ ~~s~~ ~~i     t~~<:      E- @ ~. ~
                                                                                                                                           f<~

                                                                        ,~.}.    ~,ry                               7ii~ .    ll ;iE r `~
                                                              ~~~~~~~~Qgo'~:~~6~ IV~8.5d'i~                         _~,j;~
                                                                                                                                            /it   ~~/- 4~•1




             The Environmental Protection Agency (EPA), the Louisiana Department of Environmental Quality (LDEQ)
             and the City of Uew Orlears will begin removing radiation contaminated soil found in the 3400 block of
             Loweriine Street near the intersection of Loweriine and Coolidge streets on Tuesday, May 28, 2019.
             The origin o. fihe material is unknown and while it has been present for some time, it is being removed
             out of an abundance of caution.

             9~'ha~t to Erpeet: The excavation, removal and
             disposal operations will require temporary closure
             of Lo+rverline St. between Olive and Edinburgh
             streets and Coolidge'Ct. between Law~rline and
             Pine streets. Crew members will wear Personal
             Protective Equipment (PPE) including disposable
             coveralls and gloves during operations.

             Ail excavated material and soil will be placed in roll
             off ~~ns for safe removal from the .area.
             Representatives from EPA, LDEQ and the City will be
             onsite throughout operations to answer questions
             and be sure that any possible exposure is below'the
             established limits.

             Traffic flow will be restricted by barricades and
              lastic sheetin ma be used to rotect the round            ~~~~ ~~°$~°g~~
             around the excavation. Metal and silt fencing will also prevent access to the excavation site and any
             possible runoff.

             Residents should plan to park on side streets. during the excavation work. Weather permitting, work will
             begin on Tuesday, May 28 and will take approximately two weeks to complete. Crews will be permitted
             to work from 7 a.m. to sunset.

             Questions may be directed to 504.657.9169 or rc:,~~•r~o~~.~nola.~cv.

             Thank you for your patience.


                                                                           ~ev~r-



                                                                                                                                                  F~l.A4NTIF~ S
                                                                                                                                                    ~~~~fBtT

                                                                                                ~~~~~~ ~
Case 2:19-cv-11377-JTM-JVM Document 1-4    Filed 06/26/19 Page 9 of 26
                                    Frequently Fsked Questions


            Hova did U.S. Envi~onmental Protection t~gency (EPr1) get invclved7
            L.S. EPA used its authority under the Comprehensive Environmental Response, and Compensation,    L'•iabi4iry Act (CERCL4).
                                                                                                           =~2.,,i;
            CERCLA, also known as "Superfund," is a law designed to help cleanup abandoned waste facilities.

            t~~uv do i detect radiation?                                                        t ~' !% •f i. :' ~ 7 ..-
                                                                                                                       . r ' ' r ~t
            You cannot sense radiation. Radiation can only be detected using specialized instruments. Emergency~~espodders are skilled,in
            using these instruments.                                                                                ,~
            W~i2Y happe~~s when i am exposed to radiation?                                       - f,~ ,~ `:. -; I,,;_, , ., ra
                                                                                                                                r
            You may not experience any health effects. A very large dose of radiation may cause skin burns, nausea 'and •vomiting. If you
            have these symptoms,   seek medical attention immediately.

            What are common sources of radiaticn7
            Low levels of radiation come from a number of sources. These include natural background. They also include sources such as
            medical x-rays.

            l~Uhat are the reasonable steps to Yake in an emergencyt
            Follow safety instructions from public officials. Minimize the time you spend in areas with elevated radiation levels. Avoid areas
            where radiation levels are elevated.

            INhai happens when 6 am exposed to radiation?
            You may not experience any health effects. A very large dose of radiation may cause skin burns, nausea and vomiting. If you
            have these symptoms, seek medical attention immediately.

            How can 1 tel( if i have been exposed?
            Skin burns, nausea and vomiting can result from large doses of radiation. Seek medical attention immediately if you have these
            symptoms. If you thinkyou have been contaminated, shower and change into clean clothes. Place contaminate clothing in a
            plastic bag and seal it. Place the fag as far away as possible form humans and animals. Bagged clothing can be examined later
            to determine if you were contaminated.

            What should i do if i am asked toshelter-in-place?
            Shelter in place means get indoors as soon as possible. Close ail exterior vents and windows. If needed, use air-conditioning
            (and "neat), preferably in recirculation mode.

            ghat are you doing to protect public health and the environment?
            Our primary concern is the health and safety of the public. We.are working closely with local, state and federal partners to
            remove the contamination and dispose of it off site to a facility that is approved to accept the contaminated soil.

            How can Radium-226 and radiation affect my health?

            Everyone is exposed to low levels of radium in nature. Eating or inhaling higher levels of radium over a long period can lead to
            health problems. Direct exposure to radiation from the breakdown of radium226 can damage our cells. Overtime, cell damage
            can lead to specific types of cancer.

            There is no direct exposure to radium~since it has not been infested and inhaled. Exposure to high levels of radium may
            increase your risk of developing bone,. liver, breast and some blood cancers, anemia (a problem with the blood), fractured teeth
            and cavities, and cataracts in the eyes. Some of these health problems may take years to develop.

            How should dust contamination be controlled during remediation work?
            EPA has determined the best engineering controls are water and moderation. Dust will be addressed with water, but if readings
            on the perimeter of the excavation site show a reading of higher than 10 micro R per hour a containment tent may be
            considered. At this time EPA does not anticipate a containment tent as a necessary precaution. EPN will have pnsite monitors at
            the perimeter of the roadway and also, in the excavation site(s). Air sampling units will also be in place during operations.
            Pumps pull air samples throughout excavation to confirm that operations are safe. The air monitors provide results within
            minutes of air samples.          ~



                                                                                        ~~          ~~~~                   ~ PLAINTIFF'S
                                                                                                                           w   E~X~Hl~IT
                                                                                                                          ,~
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 10 of 26
           A`ITt)Ft~EY'S ~4B~(E:             i3agncris, Suz2ttc P??241
           .1~"tD .4~I)IZEiSS:               2~I ~t C'ansd Strcct, Suitc 40~ , Aew Orti;auk. LA 7(a 1 19


                                  C1VIL D1:5'~'CTC"C COI~R`I" ~'UIZ `I'~~1; ~~'A,RISE~ O1~ ~)RLL+"Fk1~5
                                                                      s~c~~~~F cry L~~rs~~~ v,~
                         NO: 2Qt9-06195                                       D['VI~SIf3V': A                                           SECT[t7~I: i(
                                                                      I~1.SSriI[2~ ERIC` I:T AC.

                                                                                  Versus

                                                                C:['I'~r' Off' ~fE'4~' C?RLEA~IS ET AL

                                                                               q'Tr1C'[E3:'v
           `[~J:                  C'IT1r C)F NEGV QRLE:~I~JS
           THRCIUGE-f:            NC44~ ORLEANS C~1"4' I,TTCaRNE"~'~, SCINNC.f. L~F3~C~UF
                                  C'I1'~` CAF NE4[~ OFtLEr1NS, LAbN [)EPAR"1'MENT'. 130U PER~ID(? STr~TET. 57'H FLC)OTt
                                  ~Z~OA~7 E~O:y, NEtiV (~RLFrah15, LA 70112

           1'O(1 HAt'G BEEN SUER:
           1'ou mu4t either Covnpiy with the den~and contained in th.e
           !'EI E C 1(11V F(,)K llr'1i1~IACi~`,~' A1V1} 1)F;~'Ff1NU FUK JtJlt1C ~[~121A1.
           a c.erti find c~~p' of which acc~m~anies t~zis citation, ar file; an answer ar ~aEh~r legal ~leadin~ in the oFfice of the
           Cleek oFttiis Court, Rocm1 x{12, Civil Courts Building, 42) Loy°pla Avenue, Ne~~~ Orleans, LF1, within fiftu,~n (I S'}
           da}~s after Et~e service harecafondcr penalty i,f de~"ault.
                                                        ADLIITI~NAL Ii~II'C3Ri1~i.rETIOiV
                   Le~~1 xssist~nce is ac~visa6le. If you Eudnt ~ lawyer and can't find one, you ~Ytay call the Necv Orleans
                   ~a~vyec Referral Service ~t 504-5(i 1-8 28. This Referr~t! ~er~~ic~ aerates in canju~cti~a 4vith the New
                   Orl~a~s Bar lassciciaEic~n. If }rp~ qualif}r, yo'a nay tse entitled to FrEe l~~al aysi~t~ince th~ou~h Sgeithcast
                   Louisiana Lti~af ~ervi~~s (SECS) ae 877-_421-6242 ar 5d4-S29-100.
                   ~"r~~~*~'~COUKT 1'EC2SniV3~EI. ARE IVOT PE121VI1TTED Tip GIVE LEGAL akDV[CE~'a~~'~~`~~
           C~' t~'I'~'~'YESS HER~E3F, I Cave_ hereunto sef nyy hand attd affex fhe sett ~iltttr €:iv~l District Court foe the
           ['xrIsti of Orleans, State cif La d~nr 19, 2019

           ClerC~'s C3ffece, Room 402, CivIt Coarts                                             CIfELSEY RICHARD tii ~1POLEC}N, ClcrFc of
           421 Loy~t~ A~•enue                                                                   The Civi[ Di~~r€ce Gu~rt
           Ne~~r~ Qe-Ee~ans, I.A                                                                far tl~e ParlsEe of t7rteans
                                                                                                State of L A
                                                                                                by
                                                                                                1Vt~lik Ha~c~•, Dc~a~w Clerk

                                                                          SHERIFF'S RE'~'U~N
                                                                     (iisr use ~ f process servce~ only)
                                     PC: RSC7NAL SERVK`H                                                                tX)N[[CFL L+~2l S~'R~'[f'E
           thi t13is      _ d3y of                                   ~smrd e ec~y ~rE    On ti~is              e~y of              ~,,,~,_~_~                 srr~cd r, copy c+C
           dx widri~ti                                                                   Asc u~iihin                                                     —.
           i'G'FITIO"Lf<)IY 2AMAGL.S ANI) 17 EhtANU FC}R dUlti' TRI.i4                   Pli'CITl4~AI I%(7R RA'NAf:F5.4NU 6~.l1n N6 PC➢R lLt21`i'RIAL
           O1V C6I'7° QF,'~'ER' E1ftLF.ANS                                               Of~ C171't}i~ Rl~W QlYt.tih'~lti~
           7HLR.000iE6: NGW`OIYLP:AN4CIT'i'ATTRIt~~i El',SUNNI J. Lk I3E6Ui'             7'FfRQUG€I: NR14'f3FtLB<i!'v~.S ~iTS'h'FFC)tLNICY< ~UNNI d. 1.F6N~E3UN"
                                      2cturrxcf ilx snmc eiay                             by Ic~ving snmr ut the dtvclling t~aurK. <ar acunl place ~C alxa~ic, in the li~nds oC
                                                         N<L                                                                                       8 ~fi(~ISOCSUIILIIItASM sub
           --                    ---  ---                                                t3serclian `sie3u~,`7kr`rinPs
                                                                                                     rs                 i~ni~'o
                                                                                                                         a          TtT~iclinn~c~tahlishrrrnt, wGa~r
           d'7eputy'ilx:ntl' of                                             ~            mme ami o{lser facts amrectee{u~itl~ thissendcr [ lesnxd by imcrro~,,nting
           i
           tU l~.7~.: ~ __v                                                   ~          lit hflEiER ttve said t:iTY f)t~ hEVL` t)I2I..F:ANS (ring shct nt Cram tIx domicile
                                ---  --                                    -----         :A timroCsoid scn~ice.
           --`~~ /EM1l7~F.'RF:DI
                                                                                                                         Ffctun~eci tixs~mc d~5~


           '--                --t,._~v...._.___...~..~.....~.~--_
                                                                                         D^pulySlxritt~of._.—
                     SE[:[,~\C ~KJ.      pEPU7'1'        pAR[SFI                                                              ----                    —'             --




                 ID. ~ti2_'S717                                                  PB~H 1 O} I
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 11 of 26


            ATTORNEY'S NAME:                    Bagneris, Suzette P 22241.
            AND ADDRESS:                        2714 Canal Street, Suite 403 ,New Orleans, LA 70119

                                      CIVIL DISTRICT COURT rOR.THE PARISH OF OR ERNS
                                                                              STATE O~F, LOUISIANA                                                                ~
                           NO: 2019-06195                                             DIVISION: A                                                ECTIONs 16
                                                                              LASSAIR, ERIC ET AL
                                                                                                                                                                  i
                                                                                              Versus

                                                                     CITY OF NEW ORLEANS ET AL

                                                                                        CITATION
            TO:                       CITY OF Nf:W ORLEANS
            THROUGEI:                 NEW ORLEANS CITY ATTORNEY, SUNNI J. LEBEOUF
                                      CITY OF NEW ORLEANS, LAW DEPARTMENT, 1300 PrRDIDO TREET, STI{ FLOOR -
                                      ROOM E503, NEW ORLEANS, LA 70112

            YOU HAVE BEEN SUED:
            Ynn  mnet rithrr
            ..,» ........           rmm~lyt,.~ r...~.......................,.,..,.......
                          ......... .......       iihh tha .iam n!1r .,*o. P.7 ,.,       4., .,,..
                                                                                             th.. .

            PETITION FOR DAMAGES---
                                 AND DEMAND FOR .liJRY TRIAL
            a certified copy `of which accompanies this citation, or file an answer or other legs(plea ing in the office of the
            Clerk of this Court, Rooin 402; Civil Courts Bui(diug, 421 Loyola Avenue, New Orlean , LA, within fifteen (15)
            days after the service hereof under penalty of default: :
                                                     ADDITIONAL INFORMATION
                  Legal assistance is advisable. If you want a lawyer and can't find one, you may ca 1 the New Orleans
                  Lawyer Referral Service'at 504-561-8828. This Referral Service operates in.conju coon with the New
                 Orleans Bar Association. If you qualify, you may be entitled to free legal assistan e through Southeast
                 Louisiana Lega( Services (SECS) at 877-521-6242 or 504-529-1000. .                              ~
                 ********COT7RT PERSONNEL ARE NOT PERMITTED TO GIVE LEGA ADVICE********
                                                                                                                 i
            IN WITNESS HEREOF, I have hereunto set my hand and affix the seat of the Ci 'District Court for the
            Parish of Orleans, SfaEe of LA June 19, 2019

            Clerk's Office, Room 402, Civil Courts                                                        CHELSEY ItICFIA~2D NAEOLEON, Clerk of
            421 Loyola Avenue                                                                             The Civil DistriGC'Goci
            New Orleans, LA                                                                        ~      for the Parish ot~Or~ea s
                                                                                                   ~      St t f LA



                                  '                                              SHERIFF'S RETURN                                ~ ~
                                                                             (for use of process servers only}                         %-: •.'
                                          PERSONAL S~RVICB                                                                       DOMfCfiJAR; SERVICE
            On this              day of                                       served a copy of .    On this             day of                                 . ~ served a copy of
            the within                                                                             dhe within
            PETITION FOR DAMAGFS AIYD DEMAND COR JURY. TRIAL                                       ,PETITION FOR'DAMACES AND DF,A W D fOR J URY TRIAL
            ON CITY OR NEW ORLEANS                                                                 'ON CITY O~NEW ORLCANS                                            i
            THROUGH: NEW ORLEANS CITY ATTORNEY, SUNN[ J. LEBEOUF                                    THROUGH: NEW ORLEANS C[TY A7 'ORNEY, SUNNI 0. LEBEOUF
                                          Returned the same dny                                     by leaving same at the dwelling house, or u ial piece of abode, in the hands of
             -                                              No.                                                                                     _ u person of suitable uge and
                                                                                                    discretion resi mg I ierein as a mcmbcr o(1 domiciliary establishment, whose
            Deputy Sheriff of                                                                      .name and other ficls connected with Otis se rice [ leumed by interrogating
            Mileage: S                                                                    -         HtMMER i6e said CITY OF NEW ORLI 1NS being absem Gom the domicile
                                                                                                    at time ol'said service.
                                             / ENTEREf) /                                                                              ~.
                                                                                                                                    RcRimcd We imc day
                                PAPER                              REi'URN
                                                                                                                                                     No.
                                      ~                        ~                                    DepurySheriffof
                     SERIAL NO.                 DEPUTY                       PARISH




                  ID: 10225717                                                           Page I of 1
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 12 of 26
            :1"CCOt2'~El"5 ~,lh1E::                       B;agncris, Suzette P?2?41
            :'l~ D AE)t)A~:SS:                            27I A C'un~t Stecci, Suitr 4t13 , fi+e~c Orteaii~, I..A 7C7I 19

                                            cr~~r~. ~rs~~~7rc~r~ c:ca~.~t~~~ ~«rz r~~ ~~,~Izi~~ri o~~ c~ra~,r.~~r
                                                                                                   ~~r~`r~ ~~ Lc~~~Tst~a:~t+.
                              :~`C): 21Tt9-06195                                                                 Dr'~tSICIN: A                                                 SEC'CIf3'V: l6
                                                                                                    LA.~'SAtli, C+RL~' E~7' AL

                                                                                                                           '~'ers~rs

                                                                                       C~'[fiY OF NE~'t' t)RI,EANS ~'C AL

                                                                                                                   CT'C'A't'IC) \'
            _I.C):                          r4RS ,~tL~"`IJT REi~-~EI~FATIC)N, LLC
            THROUGI-C:                      Yi'S REGISTERED AC,ENT` FOFt SER~~'ICF OF Pf~EK'ESS: CORF'O~ATI~~1 SEk\IIC~
                                              C)'~1I'AN1'
                                            32t~ SU?~4ERUI.~S STf~EET, ~3AT~N Rf~UG€, [.f1 7Uf~02

           1'E)C1 I~r4~'r. IfI~:EN SCJED:
           1'c~ti must either comply Gvith the c3ei3rand evntaine~l in the
           n ~-r rFr r.~b i c~~n ri A i.e a rr^~r. . ~. ~ r. r,r-~. ~ . ~ r,-. ...-.,~, ,...,. > ....... .
           t ~t~_t t t t\JAV_CV1t. LJttrvtN.11P) HJVll LJCiVkN1VU I'IJtC .f l)tC. T' t t(lt1L

            ~l C~.t'EI fli:(j CC~~~+ Of \V~I1CJl F].C~;t7FTl~~t11@~S (h1S CIE~fICtit y C}F ~~P, III AEIS~.VeC UT C7f~101' ~C~fl~ ~"1~E:1(~1[t~ !fl [~lE CFfI'iL`i: Of laic:

           Clerk of ti~is Coon, Room Q02, Civil Courts Building, 421 Loyola .~l~rene~e, New Orleans, LA, ~~ithin fifteen (f 5)
           dayw
             __ a~'t~r the ~rvice hereof under ~enatty cif defa~dt.
                                                         ADDt"CIO`dtlL I~'FOR~fA'E'IO'~I
                      L~~~! assistance is advisable. If y~au want a lawyer ~iad can't fine] ane, you nla}~ call the New Orieans
                      La~~~yerReFerr~l Service at 504-5Fi1-4~i2$. This Re~'erral Service operates ire conjunction 4~~ith the New
                     Qrleans F3ar Assnci~tian. If yon qualify, you n ay b~ enritled ka free iagal ~Ys ist~nce thrnu~h Sautheas!
                      Lc~uisianti Leal Services (SECS} at 877-521-6242 or SQL-529-1000.
                     `~'~~'~~~~''~COUI3T 1'ERSON~\'EI, rtRE NOS' PERPI~IITTED Tt7 GYVE I.EC7AL AT3V'ICE~~x'~**°~~
            ~1 ~~'f'f.~VESS I-IEREOE~, F hive E~~re~~tfo set m~~ 6and and affix ~6e sert of tEte C'ivit Distrect Cnuet for ft~e
            P~risli df flrEeans, Stake of L~1 June 19, 2019

           Ctertc`s ~ftec~, Room 402, Civft Courts                                                                                     CFIELSEY RT~ELARD NAI'E3LE0?~', Cter~ of
           422 LovoEa Avenue                                                                                                           The Givlt Distr~c~t Gaurt
           ?Ve-~v Oe-ke~r~ts, LA                                                                                                       for fh~. P~ristg of Or6eHns
                                                                                                                                       Sts~te of LA
                                                                                                                                       by
                                                                                                                                       il~ati~ ICa[ey, De~uE} CEerk

                                                                                                          s~i~Ri~~~s a~:~euan
                                                                                                  (tor uic of process sen~ers onEy)
                                               r~~zs<Snn~ seR~-[ce:                                                                                          oeanatcn_initr s~Kv«'r
           (h~ 11~is                clay of .Y....,.~_..__......._.._..._~ s~,n~cc! n copy aC                                   On this               da}' of _~_. .              __ ~~ s:nrd a copy of
           6`cwi0siia          i                                                                                                9rtwith~n
           Pf?'fl`f10:'v FOR DA~it:~f;F'S AnD DEM1tAND FtSlt .►UK1' TNIAt.                                                      NE'27"f'it)A I~OR DA\I.~Gt:SA'~U DM:RtA\U I~OR tURI' FRIAI.
           f5N hfYS hLlsU'C It H:;MF.UI.4TIQ?E, t,1.,C                                                                          Cnd AIYS XI.EUT RE\IEUTA7't4)N, LLC
           7HftQUCiE3: f1'S1t~C;.ISTFRE6riGG~h;'TF~fY5BNWIC'.N06PIFtH1~SS:                                                      71~[[L(IUGE{: PPS RLGIS'T'Ii.RftI)AGEN'TFORtiP.NVIC&OF'P2[X:k~$.S:
           C:t)RP(11tATi(AN 5@:R'4riC(? C`QtvtPANS'                                                                             £ORPORAS'10\ SEIL~~TC. F, CUhil'A~Y
                                                Ctr~urred tl~e seine dip                                                        by Ic~e~ign snm: at t1x d~x~elling lxncee, or ixcu:d place oC alax~. in t1~ hondc aP
                                                                    No.                                                                    .~.o`.._..._._......_.~..,r.~~,~n~rscua oC suitnhicay~c a~ut
           '""""'""""          ....            '~^"""'~'W`                -------~-~°-~--~--~~--                                e~ r~ entin residing therein sic u nxm7a:r t~! tf~ e§:~micil iry cstahlishinem., wl~c~
            F}epvty S1x~ncY' oC,~,~~~_'. .                  _                                      „~._.                        mnx and exhcr f refs cwsnectcvl with psis scrviea^ ! IenJ~d hy irasrmgatin
            RGIca~m:S............V...._.._.,,.~..                ..~~~~~                                                        F[Etvf114ER ~7r. wid ARtiAlaGU7'Rf~IFIZ IA't'IC3N, LLC tr. in ~huni ~rcnn tlrr
                                                           .,r..    .........,...~...,.......~_,~.__..........                  d~n7icile~ttimr~fcni+lsen~i~c.                                         K
           ...~._,...,w,,,.                    ,„,/ENTF:RE[~!                                           ,,,_,,.                                                 Retuned tir caaix diy
                                  PrlPf:2                                ~ RC7'URN
                                                                                                                                ~._.._                                             Nu. ,..,.
           ................_.~. . . .      ..,...............,,.W.,...,...........,W,m.~.,......,.....       _ ....~._..        Ckputy S1~tik of
                         SF"R[AL ham.                         6CPU7'Y ~                                P,0.kE6Pt                                                 —~"                           "v""""".......




                  iD: IO??531K                                                                                      1'a~c 1 c7f 1
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 13 of 26


            ATTORNEY'S NAMi?:                I3agneris, Suzette P 22241
            AND ADDRESS:                     27(4 Ca~ial Street, Suite 403 ,New Orleans, LA 701 19                                                                     ~

                                    CIVIL DISTRICT COURT FOR TFIE PARISH OF OR FANS
                                                                         STATE Or LOUISIANA
                          NO: 2019-06195                                          DIVISION: A                                                ECTION: 16
                                                                         LASSAIR, CRIC rT AL                                                          ~

                                                                                       Versus

                                                                 CITY OF NEW ORLEANS ET AL

                                                                                   CITATION
            TO:                     ARS ALEUT REMEDIATION, LLC
            THROUGH:                ITS REGISTERED AGENT FOR SERVICE OF PROCESS: C012P0 ATION SERVICE
                                    COMPANY
                                    320 SOMERULOS STREET, BATON ROUGE, LA 70802

            YOU HAVE BEEN SUED:
            You must either comnly with tl~e demand contained in the
            PETITION FOR DAMAGES AND DEMAND FOR JURY TRIAL
            a certified copy of which accompanies this citation, or file an answer or other legal plea inb in the office of the
            Clerk of this Court, Room 402, Civit Courts Building, 421 Loyola Avenue, New Orlean , LA, within ififteen (15)
            days after the. service hereof under penalty of default.                                                                                               i
                                                      ADDITIONAL INFORMATION
                   Legal assistance is advisable. If you want a lawyer and can't find one, you may ca t the New Orleans
                   Lawyer Referral Service at 504-561-8828. This Referral Service operates in conju ction with the New
                   Orleans Bar Association. If you c~ua(ify, you may be entitled to free legal assistan e through Southeast
                   Louisiana Legal Services (SECS) at 877-521-6242 or 504-529-1000.
                   **~*****COURT PE7250NNEL ARE NOT PERMITTED TO GIVE LEGA ADVICE*~~******
            Il\' WITNESS HEREOF, I have hereunto set my hand and affix tl►e seal of the Civ ~l District Court for the
            Parish of Orleans, State of LA June 19, 2019

            Clerk's Office, Room 402, Civil Courts                                                   CH~LSEY RICHARD NAPOLEON, Clerk of
            421 Loyola Avenue                                                                        The Civil District Cou t  i
            New Orleans, LA                                                                          for the Parish of Orlea s



                                                                                          __ __—
                                                                             SHERIFR';;RETURN
                                                                         (for use of prow ss servers only)
                                        PERSONAL SERV10E                                  '                                 DOMLC]LlAR SE2VICE
            On this    _ day of                                           served a copy of    On this              Any of            _                        '.           served n copy of
            the withm~                                                                        the within
            PETITION FOR DAMAGES AND DEMAND FOtt~JI1RY TRIAL                                  PETIT{ON TOR DAMAGES AND DGI1 .ND TOR JU2Y TRIAL
            ON ARS ALEUT RGMEDIATIOY, LLC                                                     ON ARS ALEUT REMGDIATION, LL
            THROUGH: CTS REGISTERED ACENT FOR SERV(CC O~ PROCESS:                             THROUGH: ITS REGISTERED AGEN FOR SERVICE OF PROCESS
            CORPOFtAT10N SERVICE COMPANY                                                      CO2PORATION SERVICE. COMPAN
                                        2eturned the same Aay                                 by leaving same at the dwelling house, ori iul place of abode, in the hands of
                                                                                                                                                     n person of suitable age and
                                                                                              discretion residing (icrein as a member of ~ domiciliary establishment, whose
            Dcpury Sheriff of                                                                 name and ocher f<~cts connected with This sa ~icc 6tearncd by inicrroga~ing
            Mileage: ~                                                                        HIM/f~{GR the soid ARS ALEUT REMI?[ ~TION, LLC bcinC obscut from ~hc
                                                                                              domicile at Iiinc ol'said service.
                                           / EN"(E2ED /
                                                                                                                             Retumcd tl~e       day
                                PAPER                           RETURN
                                                                                                                                                No.
                                    /                       /
                                                                                              Dcpury Shcrifibf
                     SERIAL NO.               DEPUTY                     PARISH




                  m~ iozas~ia                                                        ~~g~ ~ oe~
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 14 of 26


                                                                                                                            F k y_ ~, EJ


                               CIVIL DISTRICT COURT ROR THE PARISH OF ORLEANS
                                                                                                                                      ~t~ i.~ S u
                                                                                                                     1~;i~ ~t~~'° t ~
                                                       STATE OF LOUISIANA

                NO.2019-6195                               DIVISION "A"                                           6- C' r ~ iCCU~~.t
                                                                                                          SECTIQNf~~RiC1         ~'~



                                             ERIC LASSAIR, PA'I'RICIA LASSAIR
                                              AND TELE3ACKS & THTNGS, INC.


                                                              VERSUS

                           CITY OF NEW ORLEANS AND ARS ALEUT 12EMEDIATION, LLC

                FILED:                                                ~~ ~-1 E L~; E`~~ (: Uv Hr~.R [~ td.N,F n LE {i r~
                                                                      ~-LEF,F<, ~~7~EI~~`L~~'~~~2Ki_IhT

                                            PLAINTIFFS' MO'['I(             ADD=CDRI~~URa,_~ ~ - r; r r~ ~.,~ are?


                                           IDENTIFY AND PRE,S'~I~ { ~ ~`ID~1V~lz----------
                                                                     Ii~~.Njp{I~rJ f77h~i         ''fj~T';:=
                EXPEDITED HEARING REOUEST~D: Expe~li~t~es~ecronsideration o~'~his motion is
                necessary due to the immediate health threat pq~s~ ~t~,;~undreds o~ , ei~v~~leanians who
                                                                                     C~ Ca~.~. .,:
                live, work and attend school zn close proximity to-t~.QUb1ncI~        owe'r~~~ e~t}in New
                Orleans, Louisiana.                                                a~~~a _ ph •~,;~
                                                                    !'~ran,J T~,t~i                 ~, ~~-
                       NOW INTO COURT, through undersign~~,cQ}~5~~~~~or~e~P~~i~~~ Eric Lassair, et al.,
                                                                    E~a(anc C,ue                  Fit pn
                individually and on behalf of a class of persons sitr}~~~_JFy~stt~~t~d, who~e~p~Jtfully move the Court

                to issue an emergency Order to safeguard the h~a'~'fH;"'~"~{fet~y~r~c~~~etf~.r~ of the Plaintiffs an

                putative class members, who are residents, home owners, and business owners in the Gert Town

                neighborhood located in close proximity to the 3~~d0'~iacl~vf--L-crvverli~e-St-~~et-i~                         ~leans,._~_
                                                                    ~ ere                                Gr:ar~~~           F~a~~y    E~a1
                                                                   Ofil~arfl,9ati+,nl f;                a~ "~~     i~
                Louisiana, where the City and its remediationti„contractor
                                                                 ~,
                                                                           e`~~a~~ed Ra~i~fi~.fir--l" 2~ and ot~i~~ .

                radioacEive materials from the soil.

                       Plaintiffs are requesting an emergency Ozder granting the following relief:

                   1.j An Order directing the immediate removal of any and all storage containers (roll off bins)
                       used by the remediation contractor in the remediation of Radium 226 and other toxic
                       materials to safeguard the health, safety and welfare of the Gert Town neighborhood
                       which is the subject of this matter. The presence of storage containers (roll off bins) in
                       front of residential property on a public street is causing a fear of contracting cancer and
                       other diseases. It is also causing fear, fright and emotional distress because the containers
                       either had radioactive contaminated soil in them or still have radioactive contaminated
                       soil in them. (Exhibit "A ", photographs; Exhibit "B', Roadwork Notice and Frequency
                       Asked Questions)
                   2) An Order directing the unmedrate production of the results of any and ali soil samples,
                      environmental testing, and studies that identify the nature of the contaminants, the
                      amount of contamination, and the levels of exposure that may pose a health risk to the
                      putative class. Plaintiffs require this information to seek appropriate medical treatment.
                   3) An Order directing the Defendants, their employees, agents, attorneys and/or anyone
                      acting on their behalf to preserve all evidence relative to Plaintiffs' claims of the presence
                                                                                                         110.          t0

                                                                                                                      ~~
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 15 of 26



                       of Radium 226 and other radioactive and/or toxic materials found in the Gert Town
                       neighborhood located in close proximity to the 34Q0 block of Lowerline Street in New
                       Orleans, Louisiana.
                   4) An Order directing the Defendants to produce the names and addresses of the multiple
                      scientists that the City allegedly refained to perform tests to determine that the
                      remediation did not pose a health risk to the residents.
                   5} An Order directing the Defendants to identify, with particularity, all third parties who
                      have performed soil sampling, testing and studies, to identify third parties who have the
                      soil samples in their care, custody and control, and to produce a complete chain of
                      custody of all contaminants excavated from the 3400 block of Lowerline Street in New
                      Orleans, Louisiana, since May 28, 2019.
                   6) An Order directing the Defendants to produce the results of any testing which has been
                      done so that die Plaintiffs can seek appropriate medical care and monitoring and the
                      attorneys can seek unmediate discovery from parties within the exclusive control of this
                      information.
                   7) An Order direcring the 17efendants to immediately produce alI documents obtained from
                      the U.S. Bnvixoz~mental Protection Agency, Louisiana Department of Environmental
                      Quality, Agency for Toxic Substances and Disease Regishy ox other third parties in the
                      interest of public safety and welfare.
                The reasons in support of this motion are more fully discussed in the attached rnemorandusn.
                                                         RESP~CTF[JLLY SUBMITTED BY:



                                                         Suzette P/lBagneris (LSBAi~F'o. 22241)
                                                         Emile A. Bagneris, III (LSBANo. 22240)
                                                         THE BAGNERIS FIRM, LLC
                                                         2714 Canal Street, Suite 403
                                                         New Oxleans, Louisiana 70119
                                                         Telephone: (SO4) 810-3995
                                                         Email: sbagneris@bagnerislawfrm.com

                                                        Madrb Banderies (LSBANo. 25339)
                                                        Post Office Box 56458
                                                        New Orleans, Louisiana 70156
                                                        Telephone: (SQ4) 218-4815
                                                        Facsimile: (504) 324-4684
                                                        Email: madro@bandarieslaw.com

                                                        Steven J. Rando (LSBA No. 23265)
                                                        3530 Canal Street
                                                        New Orleans, Louisiana 701 I9
                                                        Telephone: (564) 486-7122
                                                        Facsimile: (504) 486-7102
                                                        Email: Steve@randolaw.com

                PLEASE SERVE:

               CITY OF NEW QRL~ANS
               Through New Orleans City Attorney
               Sunni J. LeBeouf
               City of New Orleans
               Law Department
               1300 Perdido Street, 5'" Floor —Room ESQ3
               New Orleans, Louisiana 70112

               ARS AT~EUT REN~DIA'I'ION, LLC
               Through its registered agent for service of process:
               CORPORATION SERVICE COMPANY
               320 Somerulos Street
               Baton Rouge, Louisiana 70802
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 16 of 26


                                                                                                       j" 7i~--~ v



                              C1VIL DISTRICT COURT FOR'i'IIE PARISH OF ORLL*,~~Tst~',, `,_'u ~ + ~' %~3

                                                   STATE OF LOUISIANA                                      ~ ; \J ? L

                NO.2019-6195                             DIVISION "A"
                                                                                               r,~,i~,ICi COiJC~,~
                                                                                             SECTION 16



                                           ERIC LASSAIR, PATRICIA LASSAIR
                                            AND T~JL~3ACKS &THINGS, INC.


                                                            VERSUS            ~

                           CITY Off' NEW ORLEANS ANll ARS ALEUT REMEDIATION, LLC

                FILED:
                                                                           nFrrrry r_.r,~.urr

                               RULE TO SHOW CAUSE/~XPEDITED CONSIDERATION


                       CONCERNING THE FOREGOING MOTION,

                       IT TS ORDERED that the Defendants appear before the Court on the                   day of

                                       2019, at          a'clocic       .M., why the Plaintiffs' Motion and

                Order Commanding the Defendants to Take Immediate Actions to Protect the Health, Safety and

                Welfare of all Putative Class Members and to Identify and Preserve evidence should not be

                granted.

                       New Orleans, Louisiana, on this        _day of                           2019.




                                             HON. ELLEN HAZEUR,
                                             DISTRICT JUDGE, DIVISION "A"



               PLEASE SERVE:

               CITY Or NEW ORLEANS
               Through New Orleans City Atton~ey
               Sunni J. LeBeouf
               City of New Oxleans
               Law Department
               1300 Perdido Street, St'' Floor —Room E503
               New Orleans, Louisiana 70112

               ARS ALEUT REMEDIATION, LLC
               Through its registered agent for service of process:
               CORPORATION SEI.ZVICE COMPANY
               320 Somerulos Street
               Baton Rouge, Louisiana 70802




                                                                                                        ~~;~ ~ •- 7~;
                                                                                           "per L';~ :T r"'
                                                                                       `                     ar'    ~
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 17 of 26

                                                                                                      4`— ;~
                                                                                                          w c`.~

                              CIVIL DISTRICT COURT FOR THE PARISH OTC` ORL~~S~ s,,~ ~ ~ P.~ is                      :';

                                                    STATE OF LOUISIANA                                   j}~f ,

                NO: 2019-6195                             DIVISION "A"                        SF,~T~Oi~~~Y~ ~'G'J ~ ~



                                            ERIC LASSAIR, PATRICIA LASSAIR
                                             AND TELEJACKS &THINGS, INC.


                                                             VERSUS

                           CITY OF NEW ORLEANS AND ARS ALEUT REMEDTATION, LLC

                FILED:
                                                                              DEPUTY CLERK

                      PLAINTIRFS' MEMORANDUM IN SUPPORT MOTION ANA ORDER
                   CONIIVIANAING THE DEFENDANTS TO TAKE ACTIONS TO PROTECT TIC
                 HEALTH SAFETY AND WELFARE OF ALL PUTATIVE CLASS M~MI3ERS ANI) TO
                                  IDENTIFYAND PRESERVE EVIDENCE

                                           EXPEDITED HEARING REOUI~STED

                MAY IT PLEASE THE COURT:

                       Expedited consideration of this motion is necessary due to the immediate health

                threat posed to hundreds of New Orleanians who live in close proximity to the 3400 block

                of Lovc~erline Street in New Orleans, Louisialna.

                       Plaintiffs, and a putative class of similarly situated persons, are current or former

                resident, home owners and/or business owners living and/or working within close proximity to

                the 3400 block of Loweriine Street in New Ozleaus, Louisiana, where the City identified the

                presence of Radium 226 and other radioactive materials in 2013, secreted that knowledge from

                the public until May 18, 2019, and performed aii excavation (remediation) of Radium 226 and

                other radioactive materials beginning on May 28, 2019.

                       This area is in close proximity to a former U.S. EPA Superfiuzd Site located the former

                warehouse where the Thompson-Haywood Chemical Company once stood, and an O'Reilly

                Auto Parts store now sits at 7600 Earhart Boulevard in New Orleans, Louisiana. The building,

                that has been converted into an O'Reilly Auto Parts, was formerly a warehouse owned by

                Harcros. Between 1941 until 1977, the property was operated as a pesticide plant owned and

                operated by the Thompson-Haywood Chemical Company, a predecessor of defendant THAN.

               Beginning in 1977, the subject property was used as a warehouse storing industrial and dry

               cleaning chemicals and pesticides. In 1981, Harcros purchased the subject property. In 1989,
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 18 of 26



                Harcros and THAN, zn conjunction with the Louisiana Deparhnent of Environmental Quality,

                began a remedial clean-up of the plant site. After the clean-up, there were permanent land-use

                restrictions and environmental restrictions regarding excavating the site.

                        Upon information and belief, the De£eudant CITY OF NEW OI2LI:ANS was informed

                in 2013 of the presence of radioactive materials in the subsurface soil located at or near

                Lowerline Street and Edinburg Streets in New Orleans, Louisiana. This discovery was made

                while scanning for security threats in preparation of hosting the 2013 SuperbowI in New Orleans,

                Louisiana.

                        Despite having knowledge of the presence of hazardous radioactive materials in the sub-

                surface mil lnrafer~ at nr nPar t.nwerlinP Rtrar~t anA Fri;nhnrn   Q~PPP}C   ;,, T~TP{1I   nT~IP91l C~   Y

                the City took no action to warn and/or to protect Plaintiffs, other residents or other business own-

                ers of the presence of soil cantaznination, the risk of exposure to Radium-226 and radiation; the

                reasonable steps to take in an emergency when exposed; the health effects that are common to

                exposure; how a person can tell if they have been exposed; and short and/or long term health ef-

                fects associated with exposure to Radium-226 and radiation. The discovery of a hazardous condi-

                tion was secreted from the public.

                        In 2018, the Defendant City decided to remediate the presence of underground material

                producing radiation below the road surface at the intersection of Lowerline Street and Coolidge

                Court. The Defendant City quietly retained a maintenance contractor, Defendant ARS, in De-

                cember 2018 to remove and dispose of what had been identified as hazardous material located

                beneath the surface of the Lowerline Street and Coolidge Court intersection.

                       Once remediation efforts ensued, the Defendants Cify and ARS, and $ie Louisiana De-

                partment of Environmental Quality, discovered that the contamination area was larger than origi-

                nally anticipated and would need to be addressed as part of a subsequent effort. Since that time,

                the Defendant City and the U.S. Environmental Protection Agency and the Louisiana Depart-

                ment of Environmental Quality have collaborated to develop a remediation plan to address the

                contamination area on Lowerline Street between Olive and Edinbuzgh streets. Furthermore, mul-

                tiple scientists and experts were consulted regarding health zisks for short and long term expo-

                sores, and the risk that the remediation would pose to human health.

                        In advance of the commencement remediation work, on May 18, 2019, representatives

                from the City's Health Department and the Department of Public Works canvassed a five block
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 19 of 26



                radius of the location vid placed reading materials entitled "Construction Notice" in mailboxes

                and on doors of residents and business owners. (Exhibit "A ", Construction Notice) The docu-

                went is a far cry from a mundane notice regarding construction activity; instead, it notifies resi-

                dents and business owners for the very first time that contaminated soil was discovered in the

                3400 block of Lowerline Street near the intersection of Lowerline and Coolidge Streets. It ad-

                vises them that on May 28, 2014, the U.S. EPA, Louisiana Department of Environmental Quality

                and City will begin removing radiation contaminated soil. Tt notifies them that the radiation has

                been there for "some time, and is being removed out of an abundance of caution." It advises

                them to expect mediation crews wearing "personal protective equipment including disposable

                rn~rnrallc
                ....           and rj,....,.,
                     ................ nlnvac .........b
                                              r~nri»n ..t....
                                                        nr~aratinnc
                                                             ~..~........°~ ~~....
                                                                            Tt nntifiac.
                                                                                  ~....w therm
                                                                                         ~.~...~. that   ra rainont:..r~
                                                                                                  ~..~..~..........~.....      rr~o+nr~alo .sr~ll
                                                                                                                         ~..~r ~i~c.~......a.~ ..x.. l~A r.lonari .
                                                                                                                                                     v.. r~~..w..


                in storage containers in their neighborhood. The "Construction Notice" was attached to a listing

                of "Frequently Asked Questions" regarding exposure to Radium-226 and radiation. (Exhibit

                "B ", Frequently Asked Questions)

                           On Tuesday, May 28, 2019, excavation and remediation work began in the subject neigh-

                boyhood. Crews have excavated the site wearing personal protective equipment includingdispos-

                able coveralls and gloves necessary to limit their exposure to toxins, while Piainriffs and other

                residents, home owners and business owners have been exposed to contaznination without pro-

                tection. Underground materials have been excavated and placed in large containers an the site,

                just feet from the homes of Gert Town residents.

                           Receipt of the "Construction Notice and Frequently Asked Questions" and remediation

                activities in the neighborhood was shocking, alartnuig and disturbing to residents, home owners

                and business owners in the subject neighborhood. It was also alarming to former residents, home

                owners and business owners in the subject neighborhood who saw televised and print media

                news stories regarding Radium-226 and radiation being underground for "some time," prior to

                discovery in 2013. What's more, it has caused the community great concern that the Defendant

                City had actual knowledge of the hazardous materials in 2Q 13 and failed to wam residents of the

                hazardous condirion of the soil, thereby exposing them to illness and death as a result of radia-

                tion contamination.

                           Despite assurances fiom representatives of the Defendants City, ARS, and governmental

                agencies; the residents and business owners in the subject area have been very alarmed and have

                experienced emotional distress regarding their exposure to radioactive materials at the site.
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 20 of 26



                       Plaintiffs ~~ere not relocated during remediation. They were not given an opportunit~~ to

                relocate; and/or provided with personal protective gear during the remediation pz•ocess. And, to

                date no officials from the City, the LDEQ, or the U.S. EPA have held public meetings with them

                to communicate exactly what contamination the community was exposed to and what the health

                risks are associated with the exposure.

                       At this present tune, five ro11 off bzns are sitting within feet of residential property

                on the 3400 block of Lowerl"rue Street. The bins are fenced with chain link fencing and

                there are warning signs posted on the fences. Plaintiffs do not know if the roll off bins sit-

                ting in their community contain Radium 226 and other radioactive materials. City officials

                have refTtcrd to cnrrie fn the enmmnnity to rli.cencs thr remrrliatinn ~ffnrtc and thr nntential


                health risk. This failure to communicate, coupled with the Iocation of roll off bins and the

                fencing, is causing extreme fear, anxiety and emotional distress. There is a NORD-oper-

                ated community pool witI~in one block of this environmental hotspot.

                       As such, Plaintiffs are requesting that the Court issue orders in ttie interest of pro-

                tecting t}~e public. Plaintffs request the following:


                       Plaintiffs are requesting an emergency Order granting the following emergency relief:

                   1) An Order directing the immediate removal of any and all storage containers (ro11 off bins)
                      used by the remediation contractor in the remediation of Radium 226 and other toxic
                      materials to safeguard the health, safety and welfare of the Gert Town neighborhood
                      which is the subject of this matter. The presence of storage containers (roll off bins) in
                      front of residential property on a public street is causing a fear of contracting cancer and
                      other diseases. It is also causing fear, fright and emotional distress because the containers
                      either had radioactive contamixiated soil in them or srill have radioactive contaminated
                      soil in them. (Exhibit "A ", photographs; Exhibit "B ;Roadwork Notice and Frequency
                      Asked Questions)
                   2) An Order directing the immediate producrion of the results of any and all soil samples,
                      environmental testing, and studies that identify the nature of the contaminants, the
                      amount of contamination, and the levels of exposure that may pose a health risk to the
                      putative class. Plaintiffs require this information to seek appropriate medical t~•eatment.
                   3) An Order directing the Defendants, their employees, agents, attorneys and/or anyone
                      acting on their behalf to preserve all evidence relative to Plaintiffs' claims of the presence
                      of Radium 226 and other radioactive and/or toxic materials found in the Gert Town
                      neighborhood located in close proximity to the 3400 block of Lowerline Street an New
                      Orleans, Louisiana.
                   4) An Order directing the Defendants to produce the names and addresses of t}ie multiple
                      scientists that the City allegedly retained to perform tests to determine that the
                      remediation did not pose a health risk to the residents.
                   5) An Order directing the Defendants to idenrify, with particularity, all thud parties who
                      have performed soil sampling, testing and studies, to identify third parties who have the
                      soil samples in their care, custody and control, and to produce a complete chain of
                      custody of all contaminants excavated from the 3400 block of Lowerline Street in New
                      Orleans, Louisiana, since May 28, 2019.
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 21 of 26



                  6) An Order directing the Defendants to produce the results of auy testing which has been
                     done so that the Plauitiffs can seek appropriate medical care and moiutoring and the
                     attorneys can seek immediate discovery from parties within the exclusive control of this
                     information.
                  7) An Order directing the Defendants to immediately produce all documents obtained from
                     the iJ.S. Environmental Protection Agency, Louisiana Department of Environmental
                     Quality, Agency for Toxic Substances and Disease Registry or other third parties in the
                     interest of public safety and welfare.
                  Plaintiffs offer the following jurisprudence in support of their contention that the presence of

                  Radimn 226 and other radioactive materials in close proximity to their homes, businesses,

                  schools and a public pool poses a serious danger to human health: Hickman v Ezxon Mobil

                  Corporation, 255 So3d 1097 (La. App. 1 Cir. August 8, 2018); Lester a Exxon Mobil Corp.,

                  102 So.3d 148 (La. App. 5«' Cir. 2012); Marina Exxon Mobil Corp., 48 So.3d 234 (La. 2010);

                  Hill v. Exxon Mobil Corp., (E.D. La. 2013); Gfefer v filpha Technical, 901 So.2d 117 (La.

                  2005); In the matter of Gen. Pe~•rnitfor Dischargesfrom Oil &Gas Exploration, 70 So.3d 101

                  (La. 1S' Cir. App. 2011); Eagle Pipe &Supply, Inc. v Amerada Hess Corp., 47 So.3d 428 {La.

                  App. 2010); Ti-ain v Colorado Public Interest Research Group, Itac., 426 tI.S. 1, 96 S.Ct. 1938,

                  48 L.Ed.2d 434 (1976); Waste Management of La, v. Tad7ock Pipe &Equip., 889 So.2d 457

                  (La. App. 3`d Cir. 2004).

                                                    RESPECTFULLY SUBMITTED BY:



                                                    Suzette PUf3agneris (LSB~No. 22241)
                                                    Emile A. Bagneris, III (LSBANo. 22240)
                                                    THE BAGNERIS FIRM, LLC
                                                    2714 Canal Street, Suite 403
                                                    New Orleans, Louisiana'70119
                                                    Telephone: (504) 810-3995
                                                    Email: sbagneris@bagnerislawfirm.com

                                                    Madro Banderies (LSBANo. 25339)
                                                    Post Office Box 56458
                                                    New Orleans, Louiszana 70156
                                                    Telephone: (504) 218-4815
                                                    Facsimile: {504) 324-0684
                                                    Email: madro@bandarieslaw.com

                                                    Steven J. Rando (LSBA No. 23265)
                                                    3530 Canal Street
                                                    New Orleans, T.ouisiana 70119
                                                    Telephone: (504) 486-7122
                                                    Facsimile: (504) 486-7102
                                                    Email: Steve@randolaw.com
           Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 22 of 26




               t                                 >

                              ~   ~                  ~~                          ~~~




                                                     ~K~         ~µ




                                            fir.                      i -~...~


                                  ~~            ,~`~
    ~~,                  ~,
      w
}


                         .~             ~
~                                                                       ~~~
                                                           `~'
      ~~
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 23 of 26
   Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 24 of 26
                                   ~`,~ ~i~'Y ~F' IVEW ORLEANS
  \e~                                            +




                               P~~~~~~o~e ~~~~e~~ ~~~~v~ t~ ~d~r~ba~~~~~             -
                                           ~da~ :l~9 ~~19                 C E e~ I L
                                                                     ~l~TPICT COUR
The Environmental Protection Agency (EPA), the Lo«isiana Department of Environmental Quality (LDEQ)
and the City of iVew Orlsans will begin removing radiation contaminated soil found in the 3400 block of
Lowerline Street near the intersection of Lowerline and Coolidge streets on Tuesday, May 28, 2019.
The origin of the material is unknown and while it has been present fior some time, it is being removed
out of an abundance of caution.

VVha~ try Expect: l'he excavation, removal and
disposal operations wi!! rea~~~re t~mnnrary r~i~st,rp            ~d~   ~M
                                                                            ~~G
                                                                                                      ~~


of Lower(ine St. between Olive and Edinburgh                                                     ~~
streets and Coolidge C~. between Lowerline and                                                 ~~
Pine streets. Crew members wilt wear Personal                                                s~~
                                                                                            ~°
Protective Equipment (PPE) including disposable                                        P~~,y
coveralls and gloves during operations.
                                                                                       s
                                                                                      a
All excavated material and soil will be placed in ral!
off bins for safe removal from the area.                       e~`                ~o~a~~,             ~~~~~f~ ~~s~
Representatives frarn EpA~ LDEQ and the City wiH be
onsite throughout operations to answer questions
and be sure that any possible exposure is below the
                                                                            i~
established limits.
                                                          C~rsstruction Za~oe •••
Traffic flow will be restricted by barricades and
plastic sheeting may be used to protect the ground        R~a~ ~➢osa+re
around the excavation:,M~tal and silt fencing wii! also prevent access to the excavation site and any
possible runoff.

Residents should plan`-to park onside streets duringthe excavation work. lNeafher permitting, work will
begin on Tuesday, May,_28 and will take approximately two weeks to camplete..Crews will be permitted
to work from 7 a.m.:to-sunset. .. _     ~ . ~                               _

Questions may be directed to 504:~57.9~1.69 or roadwork@nola.gov:                     ~~~~~ '`   ~~         ~    ~~

Thank you for your patience.


                                                     -flver-
         Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 25 of 26
  How did U.S. Environmental Protection Agency (EPP,) get involved
   U.S. EPA used i#s authority under the Comprehensive Environmertat Response, and Compensation, Liability Act (CERCLA).
  CERCl.A, also known as "Superfund,' is a !aw designed to help cleanup abandoned waste facilities.

  How do t detect radiation?
  You cannot sense radiation. Radiation can only be detected using specialized instruments. Emergency responders are skilled it
  using these instruments.

 Vilhat happens when f am exposed to radiation?
 You may nat experience any health effects. A very large dose of radiation may cause skin burns, nausea and vomiting. If you
 have these symptoms, seek medicai attention immediately.

 lAlhat are common sources of radiation? "
 Low levels of radiation come from a number of sources. These include natural background. They also include sources such as
 medical x-rays.

 What are the reasonable steps to take in an emergency?
 Follow safety instructions from pubic officials. Minimize the time you spend in areas with elevated radiation levels. Avoid areas
 where radiation levels are elevated.

 What happens when I am exposed to radiation?
 You may not experience any health effects, A very IaCge dose of radiation may cause skin burns, nausea and vomiting. If you
 have these symptoms, seek medics( attention immediately.

 flow can I tell if I have been exposed?
 skin burns, nausea and vomiting can result from large doses of radiation. Seek medical attention immediately if you have these
 symptoms. If you think you have been contaminated, shower and change into clean clothes. Place contaminate clothing in a
 plastic bag and seal it. Place the bag as far away as possible form humans and animals. Bagged clothing can be examined later
 to determine if you were contaminated.

 What should 1 do if 1 am asked to shelter-~n-place2
 Shelter in place means get indoors as soon as possible. Close a!i exterior vents and windows. If needed, use air-conditioning
 (anti heat), preferably in recirculation mode.

 Whaf are you doing to protect public health and the environmenC'
 Our primary concern is the health and safety of the public. lNe are working closely with local, state and federal parEners to
 remove the contamination and dispose of it off site to a facility that is approved to accept the contaminated soil.

 Mow can Radium226 and, radiation ~ffect:my health?
   Everyone is exposed to Iow levels of radium in nature. Eating or inhaling higher levels of radium over along-period can lead to
-' laeaith probleins~ Direct~exposure to radiatton from the breakdown of radiuiii-226~can damage our~ceils. Qver time, cell damage
  can leai3 to specific types of cancer.      x

-,There~is no direct exposvre~toYadium s~nce~it'has not been ingested and inhaled~Exposure'Co High+f~vels~~5f radium may _T
  ancrease your,riskwof'developing.bone, Inver, breast and some blood cancers, anemia .(a;problern:wfth the,-blogtl), fractured teeth
  and cavities, and cataracts in the eyes. Some of these health problems may take years to develop.
 Hove should dust contamination be controlled during remed(ation work?
 EPA has determined the best engineering controls are water and moderation. Dust will be addressed with water, but ff readings
 nn the perimeter of the excavation site show a reading of higher than 1Q micro R per hour a containment tent may be
 considered. At this time EPA does not anticipate a containment tent as a necessary precaution. EPA wil! have onsite monitors at
 the perimeter of the roadway and also, in the excavation slte(s}. P,ir sampling units will also be in place during operations.
 Pumps pull air samples throughout excavation to confirm that operations are safe.'Fhe air monitors provide results within
 minutes of air samples.
Case 2:19-cv-11377-JTM-JVM Document 1-4 Filed 06/26/19 Page 26 of 26



                                                                                                                      Q       ~r
                                CIVIL DISTRICT COURT FOR~THI~ PARISH OF                                  3 ^~         iy ~:
                                                                 i
                                                    STATE OF I~ DISIANA                                   r ~~~f IL
                                                                                                         r~I.CI" ~OU~`I
                NO.2019-6195                              AIVISION "A"                                   N iG C



                                            ERIC LASSAIR, PATRTCTALASSAIR
                                             AND TELEJACKS & THI1\TGS, .INC.


                                                            VERSUS                  ~

                           CITY OF NEW ORLEANS ANb ARS ALEUT I2~MEI                                ,LLC

                I'ILEp:
                                                                               T
                                                                               ~ i~iuiz




                       CONCERNING THE FOREGOING MOTION,                                                           '

                       IT IS ORDERED that the Defendants appear before the Court on the            'f ~ day of

                      ~u,(1(;         , 2019, at ~Q:~ o'clock           -~- .M., why the Plaintiff's Motion and

                Order Commanding the Defendants to Take Immediate Actions to Protect the ealth, Safety and

                Welfare of all Putative Class Members and to Identify and Preserve Evidence hould not be

                granted.
                                                                               JUN 2 0 2419
                       New Orleans, Louisiana, on this               day of                       019.



                                                              v               _ _
                                                          NDGB,I7NISION "A"

                                                              D, Nicole Sheppard
                                                              Judge -Division "J"
                PLEASE SERVE:

                CITY OF NEW ORLEANS
                `Through New Orleans City Attorney
                Sunni 7. LeBeouf
                City of New Orleans
                Law Department
                1300 Perdido Street, Sri' Floor — Room E503
                New Orleans, Louisiana 70112

                ARS ALEUT R.EM~AIATION, LLC
                Through its registered agent for service of process:
                CORPORATION SERVICE COMPANY
                320 Somerulos Street
                Baton Rouge, Louisiana 70802
